Name: Council Regulation (EEC) No 1839/88 of 22 June 1988 opening, allocating and providing for the administration of a Community tariff quota for quality wines produced in the specified regions of Jumilla, Priorato, Rioja and ValdepeÃ ±as (1988/89)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6 . 88 Official Journal of the European Communities No L 165 / 23 COUNCIL REGULATION (EEC) No 1839/ 88 of 22 June 1988 opening, allocating and providing for the administration of a Community tariff quota for quality wines produced in the specified regions of Jumilla, Priorato , Rioja and Valdepenas 1988 / 89 THE COUNCIL OF THE EUROPEAN COMMUNITIES , has been used up ; whereas , having regard to the above principles , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas , in order to reflect as accurately as possible the actual development of the market in the products concerned , such allocation should be in proportion to the requirements of the Member States , calculated by reference to the statistics of imports of the said products from Spain over a representative reference period and also to the economic outlook for the quota period concerned ; Whereas available Community statistics give no information on the situation of wines from Jumilla , Priorato , Rioja and Valdepenas on the markets ; whereas , however , Spanish statistics for exports of these products to the Community during recent years for which they are available , can be considered to reflect approximately the situation of Community imports ; whereas , on this basis , over the past three years for which statistics are available , imports into the Member States developed as follows : (in hectolitres) Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 30 and 75 thereof, Having regard to the proposal from the Commission , Whereas , pursuant to Articles 30 and 75 of the Act of Accession , the duties applicable on the import into the Community , as constituted on 31 December 1985 , of quality wines produced in the specified regions of Jumilla , Priorato , Rioja and Valdepenas falling within CN codes ex 2204 21 21 ; ex 2204 21 23 , ex 2204 21 31 , ex 2204 21 33 and ex 2204 21 49 , within the limits of a Community tariff quota of 22 008 hectolitres in containers holding two litres or less shall be progressively abolished ; whereas these duties are reduced to 62,5 % of the basic duties on 1 January 1988 and to 50 % of the basic duties on 1 January 1989 ; whereas , by way of derogation from Article 30 of the Act of Accession , Council Regulation (EEC) No 443 / 86 of 24 February 1986 concerning the basic duties to be adopted in the Community of Ten for the purpose of calculating the successive reductions provided for in the Act of Accession of Spain and Portugal ( J ) provides that the basic duties are those which were actually applied on 1 January 1986 ; whereas , therefore , to establish the duties applicable on the imports of these wines a Community tariff quota of 22 008 hectolitres should be opened for the period from 1 July 1988 to 30 June 1989 for the abovementioned wines at duties as shown in the list in Article 1 ; Whereas Council Regulation (EEC) No 3792 / 85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal ( 2 ) provides for particular rules for the import into Portugal of the products in question coming from Spain ; whereas , consequently , the Community tariff quota is only applicable in the Community as constituted on 31 December 1985 ; Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota Member States 1984 1985 1986 Benelux 40 560 35 360 4 594 Denmark 39 730 39 184 5 818 Germany 21 512 20 640 37 843,3 Greece 250  10 France 8 900 11 500 23 904 Ireland 1 120 1 500 4 392 Italy 230 180 531 United Kingdom 33 730 37 750 55 000 Whereas , in view of these factors and of the estimates submitted by certain Member States , initial quota shares may be fixed approximately at the following percentages : Benelux 19,00 Denmark 19,99 Germany 18,87 Greece 0,06 France 10,36 Ireland 1,66 Italy 0,22 United Kingdom 29,84 (&gt;) OJ No L 50 , 28 . 2 . 1986 , p . 9 . ( 2 ) OJ No L 367 , 31 . 12 . 1985 , p . 7 . No L 165 / 24 Official Journal of the European Communities 30 . 6 . 88 essential that that Member State should return a significant proportion to the reserve to prevent a part of the Community quota from remaining unused in one Member State when it could be used in others ; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any operation relating to the administration of the quota shares allocated to the abovementioned economic union may be carried out by any one of its members , Whereas , in order to take into account import trends for the products concerned in the various Member States , the quota volume should be divided into two instalments , the first being shared among the Member States , and the second forming a reserve intended to cover at a later date the requirements of the Member States which have used up their initial quota shares ; whereas , in order to give importers in each Member State a certain degree of security , the first instalment of the Community quota should , under the circumstances , be fixed at 67 % of the quota volume ; Whereas the Member States' initial shares may be used up at different times ; whereas , in order to take this fact into account and avoid any break in continuity , any Member State which has almost used up its initial share , must draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost entirely used up , and repeated as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this method of administration requires close cooperation between the Member States and the Commission , and the Commission must be in a position to monitor the extent to which the quota volume has been used up and inform the Member States thereof; Whereas , if at a given date in the quota period , a considerable quantity is left over in any Member State , it is HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 July 1988 to 30 June 1989 the customs duties in respect of quality wines produced in the specified regions of Jumilla , Priorato , Rioja and Valdepenas shall , in the Community as constituted on 31 December 1985 , be partially suspended at the levels shown below within the limits of a Community tariff quota of 22 008 hectolitres : Order No CN code Description Rate (ECU / hl ) period 1 July to 31 December 1988 1 January to 30 June 1989 09.0312 ex 2204 21 21 ex 2204 21 23 ^ Wines from Jumilla , Priorato , Rioja and Valdepenas 6,3 5 ex 2204 21 31 ex 2204 21 33 Wines from Jumilla , Priorato , Rioja and Valdepenas 7,3 5,9 ex 2204 21 49 Wines from Jumilla , Priorato , Rioja and Valdepenas 9 7,2 3 . The second instalment of 7 268 hectolitres shall constitute the reserve . Article 2 1 . The tariff quota referred to in Article 1 shall be divided into two instalments . 2 . The first instalment , amounting to 14 740 hectolitres , shall be shared among the Member States ; the respective shares , which subject to Article 5 shall be valid until 30 June 1989 , shall be as follows : Article 3 1 . If 90 % or more of a Member State's initial share as specified in Article 2 (2 ), or of that share minus the portion returned to the reserve where Article 5 is applied , has been used up , that Member State shall without delay, by notifying the Commission , draw a second share equal to 10 % of its inital share , rounded up where necessary to the next unit , to the extent permitted by the amount of the reserve . (in hectolitres) Benelux 2 800 Denmark 2 945 Germany 2 780 Greece 10 France 1 530 Ireland 245 Italy 30 United Kingdom 4 400 2 . If, after its initial share has been used up 90 % or more of the second share drawn by a Member State has been used up , that Member State shall , in accordance with the 30 . 6 . 88 Official Journal of the European Communities No L 165 / 25 conditions laid down in paragraph 1 , draw a third share equal to 5 % of its initial share , rounded up where necessary to the next unit , to the extent permitted by the amount of the reserve . 3 . If, after its second share has been used up , 90 % or more of the third share drawn by a Member State has been used up , that Member State shall , in accordance with the same conditions , draw a fourth share equal to the third . This process shall continue until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there is reason to believe that they might not be used up . It shall inform the Commission of its reasons for applying this paragraph . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as it has been notified , inform each Member State of the extent to which the reserve has been used up . It shall , not later than 5 April 1989 , inform the Member States of the amount in the reserve , after quantities have been returned thereto pursuant to Article 5 . The Commission shall ensure that the drawing which uses up the reserve is limited to the balance available and , to this end , shall specify the amount thereof to the Member State which makes the last drawing . Article 7 1 . Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . 2 . Member States shall ensure that importers of the said products have free access to the shares allocated to them . 3 . The extent to which a Member State has used up its share shall be determined on the basis of the imports of the goods in question entered with customs authorities for free circulation . Article 4 The additional shares drawn pursuant to Article 3 shall be valid until 30 June 1989 . Article 5 Member States shall return to the reserve , not later than 1 April 1989 the unused position of their initial share which , on 15 March 1989 , is in excess of 20 % of the initial volume . They may return a larger quantity if there are grounds for believing that this quantity may not be used . Each Member State shall , not later than 1 April 1989 , notify the Commission of the total quantities of the products concerned imported up to and including 15 March 1989 , and charged against the Community quota and of any quantity of the initial shares returned to the reserve . Article 8 At the request of the Commission , Member States shall inform it of imports actually charged against their shares . Article 9 This Regulation shall enter into force on 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 22 June 1988 . For the Council The President M. BANGEMANN